1615 Poydras St. ▪ New Orleans, LA70112 Financial Contact: Media Contact: David P. Joint William L. Collier (504) 582-4203 (504) 582-1750 McMoRan Exploration Co. Reports First-Quarter 2009 Results HIGHLIGHTS § First-quarter 2009 production averaged 198 Million cubic feet of natural gas equivalents per day (MMcfe/d) net to McMoRan.An estimated 45 MMcfe/d is currently restricted by third party pipelines affected by the September 2008 hurricanes.Average daily production for 2009 is expected to approximate 215 MMcfe/d net to McMoRan, including 180 MMcfe/d in second quarter 2009. § Four wells in the Flatrock field are currently producing at a gross rate of approximately 235 MMcfe/d (44 MMcfe/d net to McMoRan).Completion efforts are in-progress at Flatrock Nos. 5 and 6, with first production from both wells expected by mid-year 2009. § McMoRan currently has three deep gas exploration prospects in-progress: o Ammazzo on South Marsh Island Block 251 o Cordage on West Cameron Block 207 o Blueberry Hill sidetrack on Louisiana State Lease § Near term exploratory drilling plans include the Sherwood deep gas prospect on High Island Block 133.McMoRan also continues to evaluate additional ultra-deep opportunities. § Operating cash flows totaled $33.8 million for the first quarter of 2009, including approximately $20 million ($18.7 million net of partners’ share) in partial payments for insurance proceeds related to the September 2008 hurricane events. § Capital expenditures totaled $29.2 million in the first quarter of 2009 and are expected to approximate $200 million for the year, $30 million lower than the January 2009 estimate. § Cash at March 31, 2009 totaled $95.4 million with no borrowings under McMoRan’s revolving bank credit facility.McMoRan’s borrowing base re-determination was completed in April and the aggregate amount available was reduced from $400 million to $235 million.Total debt was $375 million at March 31, 2009, including $75 million in convertible senior notes. NEW ORLEANS, LA, April 20, 2009 – McMoRan Exploration Co. (NYSE: MMR) today reported a net loss applicable to common stock of $63.2 million, $0.90 per share, for the first quarter of 2009 compared with net income applicable to common stock of $32.0 million, $0.46 per fully diluted share, for the first quarter of First-quarter 2009 results from continuing operations totaled a loss of $59.5 million, including $39.0 million, $0.55 per share, in impairment charges for certain fields to reduce their net carrying value to fair value and $16.2 million, $0.23 per share, in charges to exploration expense primarily relating to the Tom Sauk and Gladstone East exploration wells which were determined to be non-commercial in the first quarter of 2009.McMoRan’s first quarter results also include an $18.1 million mark-to-market realized gain on McMoRan’s oil and gas derivative contracts and an $18.7 million gain associated with its share of the initial payment of insurance proceeds related to the September 2008 hurricanes.Additional insurance proceeds are expected as described below.McMoRan's net income from its continuing operations for the first quarter of 2008 totaled $37.2 million, including an unrealized loss of $41.6 million, $0.49 per fully diluted share, for mark-to-market charges on McMoRan’s oil and gas derivative contracts. 1 SUMMARY FINANCIAL TABLE* First Quarter 2009 2008 (In Thousands, Except Per Share Amounts) Revenues $ 97,376 $ 295,476 Operating income (loss) (49,139 ) 55,825 Net income (loss) from continuing operations (59,492 ) 37,231 Net loss from discontinued operations (1,067 ) (856 ) Net income (loss) applicable to common stock(a) $(63,241 ) $ 32,009 Diluted net income (loss) per share: Continuing operations $(0.88 ) $0.47 Discontinued operations (0.02 ) (0.01 ) Applicable to common stock(a) $(0.90 ) $0.46 Diluted average common shares outstanding 70,475 85,154 (b) Operating cash flows $ 33,794 $ 172,816 EBITDAX(c) $ 67,929 $ 228,159 Capital Expenditures $ 29,163 $51,379 a. After preferred dividends. b. Assumes full conversion of McMoRan’s 6% Convertible Senior Notes, 5¼% Convertible Senior Notes, 6.75% Mandatory Convertible Preferred Stock, and the dilutive effect of outstanding stock options and warrants into 31.2 million shares. c. See reconciliation of EBITDAX to net income (loss) applicable to common stock on page III. * If any in-progress well or unproved property is determined to be non-productive or no longer meets the capitalization requirements under applicable accounting rules after the date of this release but prior to the filing of McMoRan’s 2009 Form 10-Q, the related costs incurred through March 31, 2009 would be charged to expense in McMoRan’s first-quarter 2009 financial statements.McMoRan’s investment in its four in-progress or unproved wells totaled $53.1 million at March 31, 2009. James R. Moffett and Richard Adkerson, McMoRan’s Co-Chairmen, said, “We continue to focus on opportunities to build asset values through exploring deep prospects in shallow waters on the Shelf of the Gulf of Mexico.Our drilling activities have confirmed that large hydrocarbon bearing structures are present below 15,000 feet on the Gulf of Mexico Shelf.The data we have gained from the South Timbalier Block 168 ultra-deep well drilled below 30,000 feet provides important information that is allowing us to correlate the depositional trends from the onshore and the deepwater to the Shelf.We have multiple high potential deep gas and ultra-deep targets and are developing plans to test these objectives.We will prudently manage our capital expenditures in response to current market conditions while remaining focused on these exciting exploration opportunities.” PRODUCTION AND DEVELOPMENT ACTIVITIES First-quarter 2009 production averaged 198 MMcfe/d net to McMoRan, compared with 294 MMcfe/d in the first quarter of 2008.McMoRan continues to work to restore production shut-in as a result of the September 2008 hurricanes in the Gulf of Mexico.Current production approximates 200 MMcfe/d and is expected to average approximately 180 MMcfe/d in the second quarter of 2009, which will be affected by downtime at the Flatrock Field for planned facility expansion, maintenance and remediation activities.An estimated 45 MMcfe/d of McMoRan’s production continues to be constrained by outages at third party facilities.Based on recent information from operators of these facilities, daily production is expected to average 215 MMcfe/d for the year.These production estimates are dependent on the timing of restoring downstream pipelines and facilities damaged by 2 the September 2008 hurricanes and production performance from existing wells and new wells being completed. Following the Flatrock discovery in OCS 310 on South Marsh Island Block 212 in July 2007, McMoRan has drilled five additional successful wells in the field.Four wells are currently producing at a gross rate of approximately 235 MMcfe/d (44 MMcfe/d net to McMoRan).Production from these wells will be temporarily shut in during the second quarter for planned facility expansion, maintenance and remediation activities.Completion efforts are under way at Flatrock Nos. 5 and 6, with first production from both wells expected by mid-year 2009.Following these activities, McMoRan expects the gross production rate from the six wells in the field to approximate 335 MMcfe/d, 63 MMcfe/d net to McMoRan.Below is a status report on activities in the area: Flatrock Wells Total Pay In tervals Net Feet of Pay(1) Status No. 1 (#228) Discovery Well 8 260 Producing from Operc section No. 2 (#229) Delineation Well 8 289 Producing from Primary Rob-L sand No. 3 (#230) Delineation Well 8 256 Producing from Operc section No. 4 (#231) Development Well 2 116 Producing from Primary Rob-L sand No. 5 (#232) Development Well 8 155 Completing: First production expected mid-year 2009 No. 6 (#233) Delineation Well 2 40 Completing: First production expected mid-year 2009 (1) Confirmed with wireline logs. McMoRan controls approximately 150,000 gross acres in the Tiger Shoal/Mound Point area (OCS 310/Louisiana State Lease 340) and has multiple additional exploration opportunities with significant potential on this large acreage position.McMoRan has a 25.0 percent working interest and an 18.8 percent net revenue interest in Flatrock.Plains Exploration & Production Company (NYSE: PXP) holds a 30.0 percent working interest. EXPLORATION ACTIVITIES McMoRan’s exploration strategy is focused on the “deep gas play,” drilling to depths of 15,000 to 25,000 feet in the shallow waters of the Gulf of Mexico and Gulf Coast area to target large structures in the Deep Miocene, and on the “ultra-deep gas play” below 25,000 feet.McMoRan is one of the largest acreage holders on the Shelf of the Gulf of Mexico and onshore in the Gulf Coast area with rights to approximately 1.2 million gross acres including 227,000 gross acres associated with the ultra-deep trend.McMoRan has three deep gas prospects in-progress and near term drilling plans include the Sherwood deep gas exploratory prospect on High Island Block 133.McMoRan also continues to evaluate additional ultra-deep opportunities. The Ammazzo deep gas exploratory prospect in 25 feet of water commenced drilling on November 22, 2008 and is drilling below 21,600 feet towards a proposed total depth of 24,500 feet.
